UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4630 John Hancock Investment Trust III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: January 31, 2011 ITEM 1. SCHEDULE OF INVESTMENTS Greater China Opportunities Fund As of 01-31-11 (Unaudited) Shares Value Common Stocks 99.32% (Cost $80,158,472) China 32.70% Agricultural Bank of China (I) 1,500,000 736,990 Air China, Ltd. (I) 700,000 722,323 Anhui Conch Cement Company, Ltd. 460,000 2,139,208 Bank of China, Ltd., Class H 6,276,900 3,250,706 Bank of Communications Company, Ltd., Class H 400,000 379,769 BBMG Corp. (I) 470,000 632,026 China Construction Bank Corp. 4,500,000 3,946,951 China Life Insurance Company, Ltd. 550,000 2,136,890 China Oilfield Services, Ltd. 300,000 576,873 China Pacific Insurance Group Company, Ltd. (I) 190,000 749,277 China Petroleum & Chemical Corp. 1,200,000 1,323,133 China Rongsheng Heavy Industry Group Company, Ltd. (I) 2,700,000 2,468,342 China Shenhua Energy Company, Ltd., Class H 500,000 2,039,741 CSR Corp., Ltd. 1,100,000 1,581,556 Dongfang Electric Corp. Ltd. 200,000 844,732 Dongfeng Motor Group Company, Ltd. 360,000 634,379 Golden Eagle Retail Group, Ltd. 470,000 1,282,364 Guangzhou R&F Properties Company, Ltd., Class H 550,000 811,372 Industrial & Commercial Bank of China, Ltd. 4,702,500 3,487,948 O-Net Communications Group, Ltd. (I) 700,000 423,827 PetroChina Company, Ltd., Class H 1,300,000 1,811,653 Ping An Insurance Group Company of China, Ltd. 110,000 1,095,553 Sany Heavy Equipment International Holdings Company, Ltd. 850,000 1,246,246 Sinopec Shanghai Petrochemical Company, Ltd., Class H 1,000,000 606,016 Sinopharm Group Company 300,000 1,058,492 Tencent Holdings, Ltd. 60,400 1,569,704 Yanzhou Coal Mining Company, Ltd., Class H 200,000 582,084 Zhuzhou CSR Times Electric Company, Ltd. 260,000 1,002,597 Hong Kong 37.91% AIA Group, Ltd. (I) 519,600 1,432,411 Bank of East Asia, Ltd. 100,000 433,024 Belle International Holdings, Ltd. 380,000 651,178 BOC Hong Kong Holdings, Ltd. 907,000 2,910,201 Cathay Pacific Airways, Ltd. 220,000 558,615 Cheung Kong Holdings, Ltd. 273,000 4,517,599 China Everbright International, Ltd. 727,000 369,903 China Merchants Holdings International Company, Ltd. 290,000 1,255,473 China Mobile, Ltd. 400,000 3,933,540 China Overseas Land & Investment, Ltd. 580,360 1,101,215 China Resources Cement Holdings, Ltd. (I) 700,000 532,570 China Resources Enterprises, Ltd. 260,000 1,020,986 China Resources Land, Ltd. 430,000 772,167 CLP Holdings, Ltd. 80,000 649,554 CNOOC, Ltd. 2,000,000 4,456,846 COSCO Pacific, Ltd. 571,000 1,066,284 Dah Sing Financial Group 123,150 866,321 Daphne International Holdings, Ltd. 600,000 576,684 Digital China Holdings, Ltd. 750,000 1,445,360 Hang Seng Bank, Ltd. 40,000 662,047 Hong Kong Exchanges & Clearing, Ltd. 100,000 2,313,873 Hopewell Holdings, Ltd. (I) 200,000 648,141 Hutchison Telecommunications Hong Kong Holdings, Ltd. 1,200,000 407,004 Hutchison Whampoa, Ltd. 340,000 3,987,430 Page 1 Greater China Opportunities Fund As of 01-31-11 (Unaudited) Shares Value Hong Kong (continued) Johnson Electric Holdings, Ltd. 900,000 643,604 Li & Fung, Ltd. 270,000 1,757,063 MTR Corp., Ltd. 160,000 585,450 Orient Overseas International, Ltd. 75,000 760,635 Sino Land Company, Ltd. 400,000 759,462 Sun Hung Kai Properties, Ltd. 95,000 1,577,520 Swire Pacific, Ltd., Class A 72,000 1,136,312 Techtronic Industries Company, Ltd. 488,500 615,360 Veeko International Holdings, Ltd. 6,780,000 355,797 Wharf Holdings, Ltd. 80,000 609,674 Taiwan 28.71% Advanced Semiconductor Engineering, Inc. 770,000 957,903 Catcher Technology Company, Ltd. 230,000 946,581 China Petrochemical Development Corp. (I) 950,000 1,072,845 Chinese Gamer International Corp. 75,000 578,748 Chipbond Technology Corpchipbond Technology Corp. (I) 280,000 508,908 Epistar Corp. 255,000 929,277 First Financial Holding Company, Ltd. (I) 2,200,000 2,010,856 First Steamship Company, Ltd. 300,000 625,383 Formosa Plastic Corp. 500,000 1,712,719 Fubon Financial Holding Company, Ltd. 554,887 772,567 Gloria Material Technology Corp. (I) 850,000 775,934 Hon Hai Precision Industry Company, Ltd. 551,600 2,361,953 HTC Corp. 70,000 2,340,230 Hua Nan Financial Holdings Company, Ltd. 750,000 608,528 Kinsus Interconnect Technology Corp. 380,000 1,223,596 Soft-World International Corp. 766 3,647 Synnex Technology International Corp. 209,769 550,445 Ta Chong Bank Company, Ltd. (I) 2,000,000 882,759 Taiflex Scientific Company, Ltd. 300,000 773,955 Tainan Spinning Company, Ltd. 2,200,000 1,551,827 Taiwan Mobile Company, Ltd. (I) 450,000 1,061,045 Taiwan Semiconductor Manufacturing Company, Ltd. 2,000,089 5,231,581 The Ambassador Hotel 500,000 787,417 TPK Holding Company, Ltd. (I) 28,000 682,581 Unimicron Technology Corp. 560,000 1,159,844 United Microelectronics Corp. 1,600,000 988,196 Wistron Neweb Corp. 350,000 1,046,968 Yuanta Financial Holdings Company, Ltd. 2,750,000 2,216,978 Total investments (Cost $80,158,472) 99.32% Other assets and liabilities, net 0.68% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (I) Non-income producing security.  At 1-31-11, the aggregate cost of investment securities for federal income tax purposes was $80,245,930. Net unrealized appreciation aggregated $38,627,396, of which $39,523,513 related to appreciated investment securities and $896,117 related to depreciated investment securities. Page 2 Greater China Opportunities Fund As of 01-31-11 (Unaudited) The Fund had the following sector composition as of 1-31-11 (as a percentage of total net assets): Financials 36% Information Technology 20% Industrials 15% Energy 9% Consumer Discretionary 7% Materials 6% Telecommunication Services 5% Health Care 1% Other assets and liabilities 1% Page 3 Notes to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
